Citation Nr: 1506475	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  13-04 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for lumbar spine degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty for more than 20 years, from January 1972 to April 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his duties in service involved heavy lifting, which caused his low back disability.  His military occupational specialty was loadmaster (which, it may reasonably be conceded, would have involved lifting.

The Veteran's service treatment records show he was seen two times for complaints of low back pain.  A lumbosacral spasm was noted in April 1985.

In October 2005, the Veteran received physical therapy for low back pain.  It was noted that he had sustained an injury in August 2005.  

In October 2007, a private physician reported he treated the Veteran for low back and left leg pain which had its onset in September 2007.  Another physician noted in November 2007 that the Veteran said there was no specific injury when the pain developed in his low back and left leg in September 2007.  The impression was congenitally small canal with superimposed disc herniations at L3-4 and L4-5.  A laminectomy was performed.

A physical therapist noted he had seen the Veteran on and off since September 2009.  He opined that the stenosis had come on over a period of time and was most likely related to compressive activities, such as pounding, bending, twisting and lifting.  He stated that if the Veteran had been involved in such activities in service, it was "certainly plausible" they played a role in his present back dysfunction.

In October 2010, N.M. Iverson, M.D., reported she saw the Veteran that month.  She noted that much of the Veteran's time in service involved heavy lifting.  She stated such activities "may well have contributed" to the degenerative disease and back pain.  She observed that he had surgery in 2007 and there was no specific incident at that time to account for the sudden onset of his back symptoms.

The Veteran has not been afforded a VA examination to obtain a medical opinion regarding the possibility of a nexus between his current back disability and his service/complaints and duties such as heavy lifting therein.

The case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify any (and all) providers of evaluation and/or treatment, VA and non-VA, he has received for his low back, and to submit authorization forms for VA to secure records of any such private evaluations and treatment.  The AOJ should secure complete clinical records of the evaluations and treatment from all providers identified.

2.  After the development ordered above is completed, the AOJ should arrange for the Veteran to be examined by an orthopedist to determine the etiology of his low back disability, and in particular whether it is related to his service.  The examiner must review the Veteran's record in conjunction with the examination.   Based on review of the record and examination of the Veteran the examiner should provide an opinion that responds to the following:

What is the most likely etiology for the Veteran's lumbar spine degenerative disc disease?  Specifically, is it at least as likely as not  (a 50% or better probability) is related to his service, to include the complaints and findings noted (of low back pain and muscle spasm) and duties (which it may be assumed involved heavy lifting) therein?  If not, please identify the etiology considered more likely.

The opinion must be accompanied by rationale that includes comment (expressing, with rationale provided, agreement or disagreement) on the opinions offered by the Veteran's physical therapist and Dr. Iverson. 

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

